DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  the claim recites “a different tensile strength that the material…” The word “that” should be –than--.  Appropriate correction is required.

Claim Interpretation
Claim 1 lines 7 recites “the legs and the links being formed by 3D printing to be a unitary structure.” This limitation is interpreted as requiring that all legs and all links are formed by a single 3D printing process to be a unitary structure. A different interpretation which is not taken herein is that each of the four legs is separately 3D printed with the links to form four separate unitary structures.  The ambiguity arises because of the mixing of plurals in the claim.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “actuator” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Vogtmann et al. (reference A32 of the IDS filed 3 February 2020) or, in the alternative, under 35 U.S.C. 103 as obvious over Vogtmann in view of Gaynor et al. (reference A16 of the IDS filed 3 February 2020).
As to claim 1, Vogtmann teaches a robot (Fig. 1 shows a “hexapedal robot”), comprising: a drive train (as shown in Fig. 5, the pin (unlabeled) which connects the motor to the rigid leg link is a drive train); four legs (the hexapedal robot has six legs, which includes four legs); four drive links, each drive link respectively coupling a respective leg to the drive train (an example of the mechanism of each leg is shown in Figs. 5 and 8. The rigid leg link connecting the force motor to the remaining leg structure is considered to be the drive link. Thus, each of the legs has a drive link as ; and a gear motor coupled to the drive train (section V A describes a “5mm gearmotor from Solarbotics.” Moreover, as illustrated in Fig. 5, the gearmotor is coupled to the pin (unlabeled)). 
As to the limitations: the legs and the links being formed by 3D printing to be a unitary structure, Examiner notes the limitation is a product-by-process limitation. See MPEP 2113. That is, claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. In this case, the broadest reasonable interpretation of the limitation is the legs and links are a unitary structure, since 3D printing is often interpreted as useful for manufacturing a wide variety of materials and geometries, the extent to which the broad recitation of manufacturing by 3D printing constrains the claim is minimal. Moreover, the legs of Vogtmann are capable of being 3D printed for the same reason. 
Under a different interpretation, the legs of Vogtmann do not meet the structure implied by “3D printing to [form] a unitary structure.” Rather, Vogtmann teaches the legs are manufactured according to the process in Fig. 2 which is not a 3D printing process which forms all legs at the same time. However, in the field of multi-material compliant mechanisms for robotics, it was known at the time the invention was effectively filed to swap the manufacturing method of Vogtmann for a completely additive manufacturing-based process. See Gaynor which teaches at section 1.4 Paragraphs 4-5 the Vogtmann process and its limitations. Gaynor then describes an improved process which uses additive manufacturing to create both rigid and compliant components in one 3D printing process: “The geometric design freedoms and multimaterial capability offered by the PolyJet 3D printing process enables the fabrication of compliant mechanisms with 
As to claim 2, Vogtmann or Vogtmann in view of Gaynor teaches the robot of claim 1, wherein the unitary structure comprises materials of two different tensile strengths (as shown in Fig 2 of Vogtmann, the materials are described as rigid and compliant and therefore have different tensile strengths). 
As to claim 3, Vogtmann or Vogtmann in view of Gaynor teaches the robot of claim 1, wherein the drive links comprise a soft material of a different tensile strength that the material forming the legs (Examiner interprets “a soft material” as referring only to the material, not to a singular component that comprises all of the drive links. Moreover, “soft” is interpreted as a tensile strength which is less than that of the material forming the legs. Vogtmann Fig 9 teaches the drive link and the legs are made of the same material. Fig 2 teaches the leg material is rigid while the link material is compliant, which is a teaching of a lower tensile strength.). 
As to claim 4, Vogtmann or Vogtmann in view of Gaynor teaches the robot of claim 1, wherein the legs comprise soft joints of a material having a different tensile strength than the material forming the legs (Examiner interprets “a soft material” as referring only to the material, not to a singular component that comprises all of the drive links. Moreover, “soft” is interpreted as a tensile strength which is less than .
As to claim 5, Vogtmann or Vogtmann in view of Gaynor teaches the robot of claim 1, wherein each leg comprises at least one revolute joints (as shown in Vogtmann Fig. 9). 
As to claim 6, Vogtmann or Vogtmann in view of Gaynor teaches the robot of claim 1, wherein each leg comprises a plurality of revolute joints (as shown in Vogtmann Fig. 9).
As to claim 7, Vogtmann or Vogtmann in view of Gaynor teaches the robot of claim 1, further comprising an actuator for driving each of the four legs (the term “actuator for driving” triggers a 112(f) analysis because “actuator” is considered here to be equivalent to “means.” The Specification of the current application describes the actuator in Paragraph 0030 as driving an appropriate gear train. Elsewhere in the Specification, the geartrain is driven only by the gear motor. Thus “actuator” is interpreted here as a “gear motor” and any equivalent structures. Vogtmann teaches the legs are driven by a gearmotor (see Section V A Paragraph 2 which teaches a “5mm gearmotor from Solarbotics”)). 
As to claim 12, Vogtmann or Vogtmann in view of Gaynor teaches the robot of claim 1, further comprising a body having assembly holes corresponding to therethrough allowing for a pin to pass therethrough to couple one of the legs to one of the drive links (as shown in Vogtmann Fig 1.).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vogtmann or Vogtmann in view of Gaynor as applied to claim 1 above, and further in view of Antonescu et al (Reference U on attached PTO-892).
As to claim 8, Vogtmann or Vogtmann in view of Gaynor teaches the robot of claim 1, but does not teach the drive train includes 6 gears for transferring power to all legs. 
As to claim 9, Vogtmann or Vogtmann in view of Gaynor teaches the robot of claim 1, but does not teach the phase of legs is offset based on four-legged motion. Rather, Vogtmann teaches a single driveshaft which turns all six legs. Vogtmann teaches at section V B that gearing down is contemplated. Vogtmann further teaches the leg linkages are similar to fourbar crank-rockers (see section V B). However, in the field of mobile robots, it was known at the time the invention was effectively filed to provide for drive trains with gears for transferring power to four legs. See Antonescu which teaches several leg linkage mechanisms for mobile robots including fourbar crank-rocker, Dunshee and Klann mechanisms. Antonescu teaches robots having four legs while Vogtmann teaches robots having six legs. Both leg configurations appear to perform equally well for the purpose of conveying robots. Both Vogtmann and Antonescu teach the phase of a given leg is offset compared to the other legs to effect a walking motion. Specifically, Antonescu teaches at Page 2 section 2, “the cranks of the two quadrange mechanisms right (front) and left (back), are deferred by 180°, so that points M do not simultaneously touch the surface on which the walking robot moves. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided the phase of legs being offset based on four-legged motion as taught by Antonescu in the robot of Vogtmann. Such a person would have been motivated to do so in order to achieve the gait described by Antonescu. See also MPEP 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.
As to claim 10, Vogtmann or Vogtmann in view of Gaynor teaches the robot of claim 1, but does not teach each drive link is offset by 90 degrees from the other links. Rather, Vogtmann teaches a single driveshaft which turns all six legs. Vogtmann teaches at section V B that gearing down is contemplated. Vogtmann further teaches the leg linkages are similar to fourbar crank-rockers (see section V B). However, in the field of mobile robots, it was known at the time the invention was effectively filed to provide for drive trains with gears for transferring power to four legs. See Antonescu which teaches several leg linkage mechanisms for mobile robots including fourbar crank-rocker, Dunshee and Klann mechanisms. Antonescu teaches robots having four legs while Vogtmann teaches robots having six legs. Both leg configurations appear to perform equally well for the purpose of conveying robots. Both Vogtmann and Antonescu teach the phase of a given leg is offset compared to the other legs to effect a walking motion. Specifically, Antonescu teaches at Page 2 section 2, “the cranks of the two quadrange mechanisms right (front) and left (back), are deferred by 180°, so that points M do not simultaneously touch the surface on which the walking robot moves. If this complex mechanism is located on the right side of the mobile robot, then the same mechanism is located on the left, but the cranks are deferred accordingly.” In order to achieve the smoothest possible gait, the deferment of the left side should be exactly between the offset of the right-side legs. Antonescu further teaches a deferment at Fig 11 to be 90°.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided each drive link is offset by 90 degrees from the other links as taught by Antonescu in the robot of Vogtmann. Such a person would have been motivated to do so in order to achieve the gait described by 
As to claim 11, Vogtmann or Vogtmann in view of Gaynor teaches the robot of claim 1, but does not teach drive links are offset such that when a first drive link of a first leg is at -90 degrees from horizontal, a second drive link for a second leg is at +90 degrees from horizontal, a third drive link of a third leg is at 0 degrees from horizontal and a fourth drive link for a fourth leg is at +180 degrees from horizontal. Rather, Vogtmann teaches a single driveshaft which turns all six legs. Vogtmann teaches at section V B that gearing down is contemplated. Vogtmann further teaches the leg linkages are similar to fourbar crank-rockers (see section V B). However, in the field of mobile robots, it was known at the time the invention was effectively filed to provide for drive trains with gears for transferring power to four legs. See Antonescu which teaches several leg linkage mechanisms for mobile robots including fourbar crank-rocker, Dunshee and Klann mechanisms. Antonescu teaches robots having four legs while Vogtmann teaches robots having six legs. Both leg configurations appear to perform equally well for the purpose of conveying robots. Both Vogtmann and Antonescu teach the phase of a given leg is offset compared to the other legs to effect a walking motion. Specifically, Antonescu teaches at Page 2 section 2, “the cranks of the two quadrange mechanisms right (front) and left (back), are deferred by 180°, so that points M do not simultaneously touch the surface on which the walking robot moves. If this complex mechanism is located on the right side of the mobile robot, then the same mechanism is located on the left, but the cranks are deferred accordingly.” In order to achieve the smoothest possible gait, the deferment of the left 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided drive links are offset such that when a first drive link of a first leg is at -90 degrees from horizontal, a second drive link for a second leg is at +90 degrees from horizontal, a third drive link of a third leg is at 0 degrees from horizontal and a fourth drive link for a fourth leg is at +180 degrees from horizontal as taught by Antonescu in the robot of Vogtmann. Such a person would have been motivated to do so in order to achieve the gait described by Antonescu. See also MPEP 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11 May 2021